59 F.3d 173NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.
Keith LARANCE, Petitioner-Appellant,v.Charles E. WRIGHT, Respondent-Appellee.
No. 94-1613.
United States Court of Appeals, Seventh Circuit.
Submitted June 16, 1995.*Decided June 26, 1995.

Before Bauer, Easterbrook and Manion, Circuit JUdges.

ORDER

1
The Conduct Adjustment Board (CAB) at Westville Correctional Center found inmate Keith LaRance guilty of battery and ordered LaRance to be segregated for three years and to reduce LaRance's credit class from class II to class III.  LaRance appealed this decision to the prison superintendent and then to the Indiana Department of Correction.  Each appeal affirmed the CAB's order.  LaRance then brought this petition for habeas corpus relief pursuant to 28 U.S.C. Sec. 2254 arguing (a) the CAB's verdict was not supported Lane, 939 F.2d 409, 411 (7th Cir. 1991), cert. denied sub. nom., Farrel v. McGinnis, 502 U.S. 944 (1991).  Furthermore, LaRance failed to demonstrate adequate cause to excuse his failure to raise the claim and actual prejudice resulting from that default.  Wainwright v. Sykes, 433 U.S. 72, 87, 97 S. Ct. 2497, 2506 (1977).

AFFIRMED


*
 After preliminary examination of the briefs, the court notified the parties that it had tentatively concluded that oral argument would not be helpful to the court in this case.  The notice provided that any party might file a "Statement as to Need of Oral Argument."  See Fed.  R. App.  P. 34(a); Cir.  R. 34(f).  No such statement having been filed, the appeal is submitted on the briefs and record